Consideradas las mociones de reconsideración de las de-mandadas, así como la oposición de la parte demandante, se reconsidera la sentencia del Tribunal dictada en 22 de noviem-bre de 1971, únicamente en cuanto a los siguientes extremos:
(a) Se declaran con lugar las reclamaciones contra co-parte instadas por las codemandadas Vaillant Motors Corporation y Cabrera Hermanos, Inc., contra la co-demandada General Motors Corporation.
(b) Se condena a la General Motors Corporation a pagarle a las co-demandadas Vaillant Motors Corporation y Cabrera Her-manos, Inc., cualquier suma que en virtud de la sentencia del Tribunal estas co-demandadas vengan obligadas a pagar al demandante.
(c) Se condena a la demandada Cabrera Hermanos, Inc., a que se haga cargo del automóvil objeto de este litigio con la obli-gación de entregar su posesión y dominio a la General Motors Corporation una vez pagado por ésta el importe de la sentencia, según se dispone en el apartado (b) que antecede.
Quedan en todo vigor y efecto todos los demás pronuncia-mientos de la sentencia anterior.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Presidente, Señor Negrón Fernández, no inter-vino.
(Fdo.) José L. Carrasquillo Secretario